DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/21 has been entered.

Response to Amendment
3.	The rejection of Claims 1-8 under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 10-2012-0030009) in view of Pflumm et al. (US 2013/0207046 A1) as set forth in the Final Rejection filed 07/09/21 is NOT withdrawn in view of the Applicant’s arguments.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 10-2012-0030009) in view of Pflumm et al. (US 2013/0207046 A1).
	Shin et al. discloses the following compound:

    PNG
    media_image1.png
    196
    183
    media_image1.png
    Greyscale

(page 8) such that L1-2 = single bond, s = t = 1, R4-5 = hydrogen, Ar3 = substituted 10-membered heteroaryl (phenyl-substituted quinazolinyl), and Ar4 = unsubstituted C6 aryl (phenyl) of Formula 2 as recited by the Applicant; R6 = unsubstituted C6 aryl (phenyl) and HAr = substituted 10-membered heteroaryl containing nitrogen (phenyl-substituted quinazolinyl) of Formula 6 as recited by the Applicant; corresponds to H-1 as recited by the Applicant in Claim 1.  Shin et al. discloses its inventive compounds as host material (in combination with dopant material) in the light-emitting layer (interposed between a pair of electrodes) of an organic electroluminescent (EL) device (page 8, lines 295-302, 
	Pflumm et al. discloses the following compound:

    PNG
    media_image2.png
    266
    436
    media_image2.png
    Greyscale

(page 14) such that p = q = r = 1, R1-3 = hydrogen, L = single bond, n = m = 1, and Ar1-2 = unsubstituted C6 or C12 aryl (phenyl or biphenyl) of Formulae 1 and 3 as recited by the Applicant; Ar1 = Formula R-2 and Ar2 = Formula R-1 as recited by the Applicant; corresponds to C-24 as recited by the Applicant in Claim 7.  Pflumm et al. discloses its inventive compounds as hole-transporting materials for an organic EL device, the use of which results in “significant improvements in the current efficiency and lifetime” ([0148]).  It would have been obvious to utilize the compound as disclosed by Pflumm et al. (above) as material comprising the hole-transporting layer of the organic EL device as disclosed by Shin et al.  The motivation is provided by the disclosure of Pflumm et al., which discloses that the use of its inventive (hole-transporting) compounds results in significant improvements in current efficiency and lifetime.   

Response to Arguments
7.	The Applicant has argued on page 15 for unexpected results to overcome the cited prior art.  However, the Office finds the data unpersuasive as it is still not commensurate with the scope of the claims.  Although the list is not exhaustive, notice, for instance, that Applicant’s Formula 1 comprises (a plurality of) R3 which encompasses an extremely wide variety of chemically distinct groups as well as the presence of substituents on Ar1-4 which can encompass any chemical group (see Claim 1).  Furthermore, as recited in Claim 1, the organic electroluminescence device can comprise a plurality of compounds represented by Applicant’s Formula 1, as well as a plurality of compounds represented by Applicant’s Formula 2 (“at least one”); such limitations are much broader in scope than found in the tested devices.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/JAY YANG/Primary Examiner, Art Unit 1786